IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 750
                                         :
REAPPOINTMENT TO JUVENILE                : SUPREME COURT RULES
COURT PROCEDURAL RULES                   :
COMMITTEE                                :




                                      ORDER


PER CURIAM


         AND NOW, this 16th day of November, 2017, the Honorable Thomas P. Rogers,

Montgomery County, is hereby reappointed as a member of the Juvenile Court

Procedural Rules Committee for a term of three years, commencing February 1, 2018.